The present application is being examined under the AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s response and amendments filed 6/29/22 are acknowledged.  The present Office action is sent non-final to address an inadvertently omitted rejection under 112(a).
The presently claimed invention closely mirrors that filed and examined in applicant's earlier Application No. 15315207 (now U.S. Patent No. 10/471,118).  The scope here has now been amended to include the allowed structure of the parent; however, with this structure now claimed, if more than one (1) retinylamine derivatives (e.g. 2 to 4) is present, the structural cooperative relationship of how each is to be conjugated therebetween has not been claimed.
Any rejections no longer of record have been overcome by amendment, argument and/or Terminal Disclaimer over the parent patent (i.e.previous obviousness double patenting rejection).
	After amendment, claims 23, 25-29, and 31 are pending and examined on the merits.
Allowable Subject Matter Pending Amendment Commensurate in Scope with the Evidence of Secondary Considerations of Unexpected Results – Scope Now Claimed
	Parent:  Applicant’s arguments the last response there on pages 9-11 were deemed persuasive that the test data has showed these three (3) retinylamineamide-AA compounds corresponding to formula (to which the instant claims have not been amended thereto):

    PNG
    media_image1.png
    255
    650
    media_image1.png
    Greyscale

evidenced secondary considerations of unexpected results over similar compounds – in a light-induced retinal degeneration model (the allowed method of treatment in the parent) - that could have eminated from the closest prior art of record, that of the prior art combination that formed the prima facie case of obviousness.  

    PNG
    media_image2.png
    273
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    583
    media_image3.png
    Greyscale

Applicant then amended the instant invention commensurate in scope with unexpected results shown.  However, the compounds were only tested and shown to evidence such in a model for treating “light-induced retinal degeneration”.  There is no further evidence that such would flow with any retinal degenerative disorder (e.g. retinopathy, macular degeneration, etc. see para’s 5, 13, 64, and 74 of the instant specification).   As stated in the parent and reiterated here, should applicant have any such further data/evidence this may be submitted via Declaration, so that the results of treatment with these compounds versus valid controls against any other retinal degeneration disorders as representative examples may be weighed to determine if the scope of these results would be reasonably expected to extent to this others or the entire class of retinal degeneration disorders.

Claim Rejections - 35 USC § 112(b) – Indefiniteness, New, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23, 25-29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 25-29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  While the singular structural formula issued in the parent (U.S. Patent No. 10/471,118) has now been positively claimed, the parent was only directed to a retinylamine derivative of singular compound structure.  Here “polymer conjugates” of 2-4 units of said now claimed singular structural formula are also claimed for which the claim scope does not address the structural cooperative relationship as to how a conjugate comprising more than one (1) retinylamine derivative is connected to e.g. 2-4 other retinylamine derivatives.  The claimed subject matter is therefore indefinite, as the structural cooperative relationship of how each is to be conjugated therebetween has not been claimed, nor is a clear definition found as to what the intended structure scope if intended therebetween.  Amendment and/or other evidence is required to address this issue.

Parent Backdrop:  Allowable Subject Matter Pending Amendment Commensurate in Scope w/ 
Evidence of Secondary Considerations of Unexpected Results; Carried Over for Continuity
	Applicant’s amendments to the product employed within the method of use claims and the arguments thereto on pages 9-11 of the response are deemed persuasive that the test data has showed these three (3) retinylamineamide compounds evidenced secondary considerations of unexpected results over similar compounds that could have eminated from the closest prior art of record, that of the prior art combination that formed the prima facie case of obviousness.  

    PNG
    media_image2.png
    273
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    201
    583
    media_image3.png
    Greyscale

However, applicant simply needs to amend instant claim 24 into instant claim 14 to claim the instant invention commensurate in scope with unexpected results shown; as the compounds were only tested and shown to evidence such in a model for treating “light-induced retinal degeneration”.  There is no further evidence that such would flow with any retinal degenerative disorder (e.g. retinopathy, macular degeneration, etc. see para’s 5, 13, 64, and 74 of the instant specification).   Should applicant have any such further data/evidence this may be submitted via Declaration, so that the results of treatment with these compounds versus valid controls against any other retinal degeneration disorders as representative examples may be weighed to determine if the scope of these results would be reasonably expected to extent to this others or the entire class of retinal degeneration disorders.
However, until the amendments above or further evidence is provided, these claims remain rejected for the reasons of record (below), as the claims have not been amended (fully) commensurate in scope with the unexpected results shown:  
Applicant’s arguments have been fully considered but are not found persuasive over claim 20.  The combination of Kuboda and Widder over all claims but for claim 20 has been maintained above.  
As for claim 23, and the spacer/linker claimed therein, David teach testing of the spacer/linker comprising Gly-Phe-Leu between oligopeptides and other molecules for ocular/eye delivery/treatment and the use of this specific spacer/linker in the oligopeptide arts for attachment to other molecules as prodrugs was well known in the art and an obvious selection.
Jumping directly to claims 20 and claim 24 here, as for applicant’s arguments that the skilled artisan in the oligopeptide arts would not have known that oligopeptides could be linked to retinylamine compounds and further by the specific spacer/linker now comprised in claim 24 depending back to claim 20, such is not found persuasive over the combination of Kuboda and Widder in view of the combination of  Benteley further in view of David.  Namely, it would have been obvious to employ an olipeptide spacer in view of Benteley and/or David.  Widder teach the nexus between 
Applicant’s arguments over Widder have been fully considered but not found persuasive.  The examiners position is maintained for the reasons of record that Widder provides sufficient evidence as to the art recognition of the interchangeability of the genus retinoid with subgenus retinylamines; and thus nexus between Kuboda’s retinylamines and conjugating to the oligopeptides and linker/spacers of Benteley and/or David.  The skilled artisan in view of Widder would have understood use of the oligopeptides and linkers/spacers of Benteley and/or David in retinoids would have likewise been prima facie obvious to employ with retinylamines, absent evidence to the contrary (e.g. which may include secondary considerations of unexpected results with one or more such linkers versus others).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/            Primary Examiner, Art Unit 1654